By the Court,
Noeceoss, C. J.:
This is an action instituted by Esmeralda County against J. F. Bradley, as sheriff of said county, and his bondsmen, to recover the sum of $3,423.93, representing the amount of percentages retained by said Bradley as ex officio collector of licenses. The case involves the same question of law this *169day determined in the case of Bradley v. Esmeralda County (No. 1,838), 32 Nev. 159. In the lower court the two cases were consolidated and heard together. Judgment in the case was rendered in favor of the defendants for their costs of suit.
For the reasons stated in the opinion in case No. 1,838, supra, the judgment is affirmed.